DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendment
Applicant’s arguments dated on 4/01/22 is persuasive. Therefore, the previous rejection under 35 USC § 103 has been withdrawn. However, upon further search and consideration, a new ground rejection was issued as shown below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites claim limitations “ … the method comprising: 
receiving from the radio network node, when the wireless device is in a first state, a beam configuration indicating which beam or beams of the cell the wireless device is allowed to select during a state transition with respect to the cell or initial access to the cell; 
performing an initial access to the cell or a state transition from the first state to an active state with respect to the cell, taking the beam configuration into account; and 
receiving from the radio network node a rejection indication rejecting the initial access with additional information on how to access the cell again”.
The first and second steps refer to “a state transition” or “initial access to the cell”, but the third step refers to only “initial access to the cell”, which makes the third step not applicable if the option “state transition” is chosen in the first and second steps. It appears should be applied to “stat transition” as well, as the specification indicates so (see Tile and Abstract). Furthermore, claim 23 appears not consistent with claim 28 (the corresponding method performed at the network node/base station), in which beam configuration is sent during the state transition or the initial access, not only in case of the initial access.
Independent claim 33 is rejected because each of them has the same problem as claim 23.
	To continue prosecution on merit, the claims will be interpreted as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25, 27-28, 30-35, 37-38 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over FUTAKI (CN  109792610 A, English copy) in view of Lin (TW 201742488 A).
	For claim 23, FUTAKI discloses a method performed by a wireless device for handling communication of the wireless device in a wireless communication network, wherein a radio network node in the wireless communication network provides radio coverage over a cell (Abstract “the wireless terminal (2) from the base station (1) receives the beam configuration information”), the method comprising: 
receiving from the radio network node, when the wireless device is in a first state, a beam configuration indicating which beam or beams of the cell the wireless device is allowed to select during a state transition with respect to the cell or initial access to the cell (Abstract “the wireless terminal (2) from the base station (1) receives the beam configuration information” or p11, 3rd para “FIG. 5 a diagram illustrating one example of a sequence diagram of the UE moving between beams used by the process. … In step 501, NR, NB 1 sends beam configuration to UE 2. In step 502, NB1 NR and UE 2 performs initial beam selection. in the initial beam selection, NR, NB 1 may assign the UE 2 an initial service beam is used. Alternatively, the UE 2 can with the beam (heavy) selects the same way of selecting an initial service beam”); 
performing an initial access to the cell or a state transition from the first state to an active state with respect to the cell, taking the beam configuration into account (Abstract “according to the beam configuration information to measure multiple transmitting beams (10) transmitted from the base station (1) to, and using more than one of the beam based on the measurement result from the multiple transmitting beams (10) selected as the service beam” or p12, 5th para “In step 512, the UE 2 and NR NB 1 will be switched to the UE from the current beam from NR NB 1 service beams to the UE 2 for sending the selected new beam 2. step 512 of processing in the MAC sub-layer and physical (PHY) layer. UE 2 MAC sub-layer switching service beam indicating the PHY layer of the UE 2. can be the switching performance of the (service) beam is (service) the beam change or (service) modification of the beam”). 
FUTAKI does not specifically state but Lin, in the same field of endeavor of wireless communication, discloses: 
receiving from the radio network node a rejection indication rejecting the initial access with additional information on how to access the cell again (p13, 2nd para “If, for example, beam tracking during radio link recovery has failed, beam configuration modification mechanism 814 will be performed. The execution of the beam configuration modification mechanism 814 will primarily be used to indicate a new beam configuration (eg, different beams indicated by its beam ID are needed for future transmissions). For the beam configuration modification mechanism 814, in step S506, the jumbo (master) BS will transmit the connection reconfiguration message to the UE. The connection reconfiguration message may include (not limited to) beam configuration information”; note that connection reconfiguration message is considered as a rejection indication message). It would have been obvious to apply the known technique of Lin above to the known wireless system disclosed by FUTAKI to yield a predictable result of failure recovery according to MPEP 2143(D).
	Therefore, it would have been obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Lin regarding wireless system disclosed by FUTAKI for the benefited of network access failure recovery (p13 of Lin).
	For claim 28, FUTAKI discloses a method performed by a radio network node for handling communication of a wireless device in a wireless communication network, wherein the radio network node provides radio coverage over a cell in the wireless communication network, the method comprising 
transmitting to the wireless device, when the wireless device is in a first state, a beam configuration indicating which beam or beams the wireless device is allowed to select during an initial access to the cell or a state transition from the first state to an active state with respect to the cell (Abstract “the wireless terminal (2) from the base station (1) receives the beam configuration information” or p11, 3rd para “FIG. 5 a diagram illustrating one example of a sequence diagram of the UE moving between beams used by the process. … In step 501, NR, NB 1 sends beam configuration to UE 2. In step 502, NB1 NR and UE 2 performs initial beam selection. in the initial beam selection, NR, NB 1 may assign the UE 2 an initial service beam is used. Alternatively, the UE 2 can with the beam (heavy) selects the same way of selecting an initial service beam”), 
wherein the beam configuration comprises a threshold value of strength or quality (p9, 4th para “the UE 2 to perform the beam selection (or determining) of the beam, beam configuration information can include the beam selection criteria (or a beam determination standard). beam selection criteria may include, for example, to be applied to the reception quality of a beam formed reference signal obtained by the beam measurement of the threshold value or offset. reception quality, such as the received signal strength (e.g., reference signal received power (RSRP), received signal quality (e.g., reference signal received quality (RSRQ), Signal to Noise Ratio (SNR) or a signal to interference plus noise ratio (SINR)” and the beam configuration indicates which beam or beams of the cell the wireless device is allowed to select (claim 1 “receive beams from the base station configuration information; The beam configuration information to measure the first plurality of transmission beam transmitted from the said base station, and using more than one beam based on the measurement result of the first plurality of transmission beam from the first plurality of transmission beam selection as the first service beam from the base station to the wireless terminal for transmission of”; note that the plurality of beams in the beam configuration that UE received from the base station is a list of beams that wireless device is allowed to select), during the state transition or the initial access (p11,  3rd para “… In step 502, NB1 NR and UE 2 performs initial beam selection. in the initial beam selection, NR, NB 1 may assign the UE 2 an initial service beam is used. Alternatively, the UE 2 can with the beam (heavy) selects the same way of selecting an initial service beam”).
FUTAKI does not specifically state that the beam configuration includes a list of not wanted beams, a list of preferred beams, a list of allowed beams, a list of non-allowed beams. 
However, OOSA would have understood that the information of the lists is equivalent to the information of beams of the cell the wireless device is allowed to select and the threshold value of strength or quality disclosed by FUTAKI (see above), as acknowledged by the claim language (see the word “thereby”). For example, a list of allowed beams is equivalent to the list of beams of the cell the wireless device is allowed to select; a list of not wanted beams can be derived from the list of the allowed beams; a list of preferred beams is the list of service beams selected based on the selection criteria like the threshold (see p9, 4th para); and a list of non-allowed beams may be easily derived from a list of allowed beams. Furthermore, Lin in the same field of endeavor of wireless communication, teaches a beam configuration may include preferred list of beams in the process of link recovery process (p13, 2nd para “If, for example, beam tracking during radio link recovery has failed, beam configuration modification mechanism 814 will be performed. The execution of the beam configuration modification mechanism 814 will primarily be used to indicate a new beam configuration (eg, different beams indicated by its beam ID are needed for future transmissions). For the beam configuration modification mechanism 814, in step S506, the jumbo (master) BS will transmit the connection reconfiguration message to the UE. The connection reconfiguration message may include (not limited to) beam configuration information”; note that the new beam configuration in connection reconfiguration message suggests a list of preferred beams). It would have been obvious to apply the known technique of Lin above to the wireless system disclosed by FUTAKI to yield a predictable result of better accessing a wireless cell according to MPEP 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application that the beam configuration includes a list of not wanted beams, a list of preferred beams, a list of allowed beams, a list of non-allowed beams for the benefit of specifying beams of the cell the wireless device is allowed to select (claim 1 of FUTAKI)
	Claims 33 and 38 are rejected because they are the corresponding wireless device and radio network node claims that perform the methods of claims 23 and 28 and have the same subject matter.
	As to claims 24 and 34, FUTAKI in view of Lin discloses claims 23 and 33, FUTAKI further discloses wherein the beam configuration comprises a threshold value of strength or quality (p9, 4th para from bottom “the UE 2 to perform the beam selection (or determining) of the beam, beam configuration information can include the beam selection criteria (or a beam determination standard). beam selection criteria may include, for example, to be applied to the reception quality of a beam formed reference signal obtained by the beam measurement of the threshold value or offset. reception quality, such as the received signal strength (e.g., reference signal received power (RSRP), received signal quality (e.g., reference signal received quality (RSRQ), Signal to Noise Ratio (SNR) or a signal to interference plus noise ratio (SINR)”).
	As to claims 25 and 35, FUTAKI in view of Lin discloses claims 23 and 33, FUTAKI further discloses wherein performing the initial access to the cell or the state transition comprises selecting or reselecting a beam based on the received beam configuration (Abstract “according to the beam configuration information to measure multiple transmitting beams (10) transmitted from the base station (1) to, and using more than one of the beam based on the measurement result from the multiple transmitting beams (10) selected as the service beam” or p12, 5th para “In step 512, the UE 2 and NR NB 1 will be switched to the UE from the current beam from NR NB 1 service beams to the UE 2 for sending the selected new beam 2. step 512 of processing in the MAC sub-layer and physical (PHY) layer. UE 2 MAC sub-layer switching service beam indicating the PHY layer of the UE 2. can be the switching performance of the (service) beam is (service) the beam change or (service) modification of the beam”). 
As to claims 30 and 40, FUTAKI in view of Lin discloses claims 28 and 38, Lin further discloses rejecting the initial access by the wireless device based on a condition (p13, 2nd para “If, for example, beam tracking during radio link recovery has failed, beam configuration modification mechanism 814 will be performed. The execution of the beam configuration modification mechanism 814 will primarily be used to indicate a new beam configuration (eg, different beams indicated by its beam ID are needed for future transmissions). For the beam configuration modification mechanism 814, in step S506, the jumbo (master) BS will transmit the connection reconfiguration message to the UE. The connection reconfiguration message may include (not limited to) beam configuration information and information to be added to the SBS”; note that connection reconfiguration message is a rejection indication message). The motivation to combine FUTAKI and Lin is the same as the one described in the claim 23.
	As to claims 31 and 41, FUTAKI in view of Lin discloses claims 30 and 30, Lin further discloses receiving from the radio network node a rejection indication rejecting the initial access with additional information on how to access the cell again (p13, 2nd para “If, for example, beam tracking during radio link recovery has failed, beam configuration modification mechanism 814 will be performed. The execution of the beam configuration modification mechanism 814 will primarily be used to indicate a new beam configuration (eg, different beams indicated by its beam ID are needed for future transmissions). For the beam configuration modification mechanism 814, in step S506, the jumbo (master) BS will transmit the connection reconfiguration message to the UE. The connection reconfiguration message may include (not limited to) beam configuration information and information to be added to the SBS”; note that connection reconfiguration message is a rejection indication message). The motivation to combine FUTAKI and Lin is the same as the one described in the claim 23.
	As to claims 27, 32, 37 and 42, FUTAKI in view of Lin discloses claims 23, 28, 33 and 38, Lin further discloses wherein the beam configuration is received during rejection of the initial access, or as a response to a random access request (p13, 2nd para “If, for example, beam tracking during radio link recovery has failed, beam configuration modification mechanism 814 will be performed. The execution of the beam configuration modification mechanism 814 will primarily be used to indicate a new beam configuration (eg, different beams indicated by its beam ID are needed for future transmissions). For the beam configuration modification mechanism 814, in step S506, the jumbo (master) BS will transmit the connection reconfiguration message to the UE. The connection reconfiguration message may include (not limited to) beam configuration information”; or p14, 1st para “the jumbo BS will transmit the random access preamble to the UE 905”; note that “random access preamble” is a random access request). The motivation to combine FUTAKI and Lin is the same as the one described in the claim 23.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/Primary Examiner, Art Unit 2462